Title: Valentín de Foronda to Thomas Jefferson, 6 May 1812
From: Foronda, Valentín de
To: Jefferson, Thomas


          Coruna Mayo 6 de 1812.
          Respetable Philosofo, despreocupadisimo Jefferson, tuve la honra de remitir á Vm hace meses algunos de mis papelitos, y probablemente han devido tener la misma suerte, que otros, que se extraviaron, que enviava á un amigo.
          Hoy me aprovecho del favor del Sr Consul á quien he suplicado se sirva dirigirlos por medio de la Secretaria del Sr Presidente á fin de que no se pierdan para dirigir á Vm una carta de gracias, que acabo de escribir á un fanatico fraile.
          Hacia ya seis meses, que no resollava al ver el esquadron de superticiosos, y de ignorontes, que clamaban en los pulpitos contra mis escritos: al cabo me he enfadado, y dado al Padre Misionero una leccion razonada.
          Al mismo tiempo acompaño un exemplar de algunos de los papeles, que tengo ya remitidos, por si se descaminaron.
          Tenemos una constitucion bastante buena: no la esperaba ciertamente de la multitud de ignorantes, que cuentan las Cortes: bien es verdad, que hay en ellas unos 24 de mucho, mucho merito. Los Principales en la graduacion, que yo les doy se halla en la pagina 14. La segunda y tercera parte son excelentes, y han suavizado, o por mejor dicho han corregido varios puntos de la primera con los que no estaba satisfecho: tales son las el establecimiento de las Juntas provinciales, y su mando sobre las milicias; lo que contendra un poco la tendencia de los Reyes al Despotismo. &c
          Me alargaria demasiado, si me parase á hacer reflexiônes sobre nuestra nueva constitucion.
          Se trató vigorosamente sobre el punto de echar á rodar los fueros. huvo clerigos, que hablaron como Philosofos: pero con todo quedó la inmunidad eclesiastica hasta mas adelante. Nadie mejor que Vm conoce, quanto se habria ganado echando á rodar este estorvo.
          No remito á Vm exemplares de mis papelitos, para el ilustrado y sabio Madisson aunque le tributo todos mis respetos: pero es Presidente, y las viles almas lexos de conocer, que esto seria un acto de cortesania, que no tiene relacion con la Presidencia me tacharian tal vez de poco afecto á la patria, alegando que tenia consideraciones con quien nos ha tomado á Baton-rouge 
          Nada digo de nuestras cosas guerreras; porqué me parece cuerdo no hablar de ellas: asi me limito a desear á Vm mucha salúd, y á suplicarle se sirva disponer de la inutilidad del admirador, del elogiador del virtuoso Jefferson su atento servidor
          
            Valentin de
              Foronda
         
          Editors’ Translation
          
            Coruña May 6, 1812.
            Respectable philosopher, carefree Jefferson, a few months ago I had the honor to send you some of my short scraps, and they probably have had the same luck as others that were lost when I sent them to a friend.
            Today I am taking advantage of the favor of the consul, whom I have begged to send my papers to you by way of the secretary of state so that they do not get lost, including a letter of thanks that I just wrote to a fanatic monk.
            For six months I was unmoved by the squadron of the superstitious and ignorant who protested against my writings from the pulpits: finally I grew angry, and gave the missionary Father a lesson in reason.
            I accompany it with a copy of some of the papers I have already sent, in case they get lost along the way.
            We have rather a good constitution: certainly I did not expect it from the multitude of ignoramuses who comprise the Cortes: it is quite true, that it contains some 24 of great, great merit. The principal ones, by my ranking, are found on page 14. The second and third parts are excellent, and they have smoothed, or to say it even better, have corrected various points of the first part with which I was dissatisfied: such as the establishment of the provincial governments, and their control over the militias; this will curb somewhat the tendency of the Crown to despotism. &c
            I would prolong this letter too much if I stopped to reflect on our new constitution.
            We debated vigorously the issue of overturning privileges: some clerics spoke like philosophers: but at the end of the day, ecclesiastical immunity remained until further notice. No one knows better than you, how much would have been gained by getting rid of this nuisance.
            I do not enclose extra copies of my essays for the learned and wise Madison, although I pay him my respects: he is the president, and vile souls, far from recognizing that this would be an act of courtesy unrelated to the presidency, might brand me as having little affection for my country, alleging that I showed consideration toward the person who took Baton Rouge from us.
            I say nothing of our military affairs; because I do not think it prudent to speak of them: thus I limit myself to wishing you much health, and beg you to dispose as you like of the limited usefulness of the admirer, the praiser of the virtuous Jefferson, your attentive servant
            
              Valentin de
                Foronda
          
        